DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 27, 2022 was received. Claims 1, 8 and 15 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 1, 2022.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Telleria et al. (US 2018/0283017) on claims 1-4, 8-11 and 15-18 are withdrawn because Applicant amended the independent claims to remove items taught by Telleria et al. from the claimed group of remedial actions. 

Claim Rejections - 35 USC § 103
Claims 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria et al. in view of Brockway et al. (US 2016/0158940).
Regarding claims 1, 8 and 15: Telleria et al. discloses a robotic automated drywalling system (100) including a mobile base unit (120) moveable in a work area, an end effector (160) which is a head assembly that processes the work surfaces, and a robotic arm (140) which movably and controllably couples the base unit (120) to the end effector (160) (pars. 17-22, figures 1-2). The system further includes a control system (322) which uses vision systems (324, 364) and sensors (326, 346, 366) to detect rough areas and defects (pars. 83-85, 105-106, 109) and uses the planner control system (322) to apply paint and other coatings based on feedback from the sensors and vision systems (pars. 105-107) Telleria et al. further discloses that the base unit (120), robotic arm (140) and end effector (160) all have individual movement systems (328, 348, 368) (par. 23, figure 3) designed to move the system in various through toolpaths before and during a paint coating operation is performed (par. 53, 68), and also that the material flow rate is controlled to achieve a desired thickness and therefore quantity of coating material (par. 110). 
Telleria et al. fails to explicitly disclose one of the operations performed being that of setting a nail or screw protruding from the work surface. However, Brockway et al. discloses a similar mobile robot assembly in which the multi-function robot (312) is provided with fastening tool such as a fastener insertion tool, installation tool, or inspection tool (par. 76) such that it can both inspect fasteners and fastener protrusions and insert or install them (par. 79, 82). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a fastener (i.e. screw/nail) inspection and installation/insertion tool as taught by Brockway et al. for the robot of Telleria et al. because automation of an otherwise manual activity (i.e. setting loose screws) is not considered to be a patentable advance (MPEP 2144.04), nor is combining known prior art elements to yield predictable results (MPEP 2143). 
	Regarding claims 2, 9 and 16: Telleria et al. discloses that the movement systems (328, 348, 368) drive the various portions of the system to move or rotate based on commands from the control system (322) (pars. 27, 29, figure 3).
	Regarding claims 3, 10 and 17: Telleria et al. discloses that the planner can specify tool parameters such a nozzle size and shape, which is fan width, as well as spray pressure (par. 105). 
	Regarding claims 4, 11 and 18: Telleria et al. discloses that the movement system (368) of the end effector (160) can include systems that allow the end effector (160) to rotate, such that it has a wrist (par. 27). 
Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Telleria et al. and Brockway et al. as applied to claims 1-4, 8-11 and 15-18 above and further in view of Lipinski et al. (US 2016/0121486).
Regarding claims 5, 12 and 19: Telleria et al. discloses that the robotic arm (140) can have any suitable numbers of degrees of freedom (par. 21) but fails to explicitly disclose that it has a rotation assembly which lets it rotate relative to the base unit (120). However, Lipinski et al. discloses a similar construction robot which has an arm (4) made of multiple segments that are rotatable relative to each other and the base unit (1a) about three rotation points (p, q, r) by way of pneumatic actuators (19a, 19b, 19c) which are rotation assemblies (par. 143, figure 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a robot arm with rotational actuators as taught by Lipinski et al. for the system of Telleria et al. because Telleria et al. teaches that any suitable construction can be used to enable any suitable number of degrees of freedom (par. 21) and because using a known technique for a known purpose is not considered to be a patentable advance (MPEP 2143). 
	Regarding claims 6-7, 13-14 and 20-21: Telleria et al. fails to explicitly disclose that multiple robots can be provided, one being a scout robot and the other being a construction robot. However, Lipinski et al. discloses a similar construction robot system in which multiple of the robots can be provided, including a primary coating robot (151) and a mapping robot (210), which is a scout robot (pars. 159-163, figure 29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a separate mapping robot as taught by Lipinski et al. for the system of Telleria et al. because Lipinski et al. teaches that this allows smaller robots to proceed through a construction area without disturbing occupants or structures as much (pars. 164-169) and because duplication of parts or making parts separate is not considered to be a patentable advance (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Telleria et al. fails to disclose identifying and setting a protruding screw or nail.
In response:
Applicant’s arguments are moot because they do not refer to the newly cited Brockway et al. reference which does teach the required functionality. 

Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
7/7/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717